Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 1 of 7
Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 2 of 7
Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 3 of 7
Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 4 of 7
Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 5 of 7
Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 6 of 7
Case 20-14201-pmm   Doc 1   Filed 10/22/20 Entered 10/22/20 14:02:59   Desc Main
                            Document     Page 7 of 7
